DETAILED ACTION

Status of Claims
	Claims 1, 3-12 ad 15-17 are under consideration.  
Claims 11-13 are withdrawn.  
Sole independent claim 1 has been amended to recite that the hardstock fat and the particles of puffed maize kernel endosperm interact and produced a synergistic effect of the oil phase. 
All rejection from the previous Official Action not repeated below have been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites that the hardstock fat and the particles of puffed maize kernel endosperm interact and produce a synergistic structuring effect of the oil phase. However, it is not clear what is considered a “synergistic structuring effect”, as not specific properties or parameters are recited.  Moreover, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claims 2-12 and 15-17 are rejected as they are dependent on claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-9, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2013/0171302 (BIERBAUM) in view of United States Patent Application Publication No. 2006/0078655 (PLANK) and  United States Patent No. 8,349,342 (LOBEE).
As to claims 1, 2 and 9, BIERBAUM teaches an oil with a low-density expanded carbohydrate [0011]. This includes ground popped popcorn [0006].  BIERBAUM teaches that depending upon the characteristics of the selected expanded, low-density carbohydrate and the proportions of edible oil to expanded, low-density carbohydrate, the trans fat replacement system can have a consistency ranging from a powder to a paste. The trans-fat replacement system preferably has a paste-like consistency when used for popcorn [0023].  Thus, it would have been obvious to one skilled in the art to use a fine grind.  Indeed, Bierbaum teaches ground popcorn and that based on the characteristics of the low density carbohydrate (ground popcorn) the resulting trans-fat replacement (oil and ground popcorn mixture) has a consistency of a powder to a paste (para [0023]).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have optimized the particle size of the ground popcorn in order to achieve the desired consistency. The carbohydrate is used to entrap fat in microwave popcorn [0003]. The particles are in amount of ground popped popcorn is 1-3% of the composition (see claim 16 of BIERBAUM and [0024]).
BIERBAUM does not teach the particle size. 
LOBEE teaches that puffed corn has a high loading capacity/entrapment capacity for oils (col. 2, lines 50-55). The particle size is less 0.33mm and can be varied based on desired loading capacity of the oil (col. 2, lines 60-65 and col. 6, lines 45-55).  
It would have been obvious to vary the particle size to less than 500um and based on the desired level of entrapment.
Neither BIERBAUM nor LOBEE teach the addition of hardstock. 

Thus, it would have been obvious to add hardstock to the above based on the desired thickness of the mixture. This includes a synergistic structuring effect of the oil phase.  
As to the “hardstock fat and the particles of puffed maize kernel endosperm interact and produce a synergistic structure effect of the oil phase”, the puffed maize kernel endosperm and hardstock both provide structure.  Thus, the two compositions act in a predictable manner and the behavior of the resulting combination or change is predictable and would have been obvious at the time the application was filed.   
[T]he idea of combining them flows logically from their having been individually taught in the prior art.” In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In reCrockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parteQuadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). ** 
As to claim 3, BIERBAUM teaches that depending upon the characteristics of the selected expanded, low-density carbohydrate and the proportions of edible oil to expanded, low-density carbohydrate, the trans-fat replacement system can have a consistency ranging from a powder to a paste. The trans-fat replacement system preferably has a paste-like consistency when used for popcorn [0023].  Thus, it would have been obvious to one skilled in the art to use a fine grind. In that regard, it um. 
As to claims 4-5, LOBEE teaches that puffed corn has a high loading capacity/entrapment capacity for oils (col. 2, lines 50-55). The particle size is less 0.33mm and can be varied based on desired loading capacity of the oil (col. 2, lines 60-65 and col. 6, lines 45-55).  
It would have been obvious to vary the particle size to less than 500um and based on the desired level of entrapment.
As to claims 6-7, popcorn itself is used as the carbohydrate thickener for the oil. Specifically, popped popcorn is ground and mixed with an oil to achieve a thickened consistency usable as a popping fat in a popcorn product. The consistency is sufficiently solid at room temperature that the composition can be used to charge microwave popcorn bags and other home-popping containers for which transportation and storage at room temperature would make unmodified oils unsuitable. In a preferred embodiment, palm oil is prepared by adding dried, ground, popped popcorn to the oil at a 1-3% level [0024]. It would have been obvious to one skilled in the art to vary the amount of popcorn and oil to achieve a thickened consistency usable as a popping fat in a popcorn product.  BIERBAUM teaches that the carbohydrate is used to entrap fat in microwave popcorn [0003]. In a preferred embodiment, the particles are in amount of ground popped popcorn is 1-3% of the composition (see claim 16 of BIERBAUM and [0024]).  PLANK teaches that the oil can be thickened by inclusion of sufficient amounts of wax to provide the desired dimensional stability properties In still other variations, a liquid oil can be thickened with small quantities of a hardstock ingredient (e.g., about 3-8%) such as palm oil stearine.
The particles are in amount of ground popped popcorn is 1-3% of the composition (see claim 16 of BIERBAUM and [0024]). The puffed maize kernel endosperm is obtained from puffed popcorn (BIERBAUM, [0006]). This falls within the claimed ranges and ratios of 6 and 7.
As to claim 8, Popcorn is edible [0006]. 

As to claim 12, emulsifiers for emulsion can be used to increase entrainment [0015]. It would have been obvious to one skilled in the art to combine the ingredients in water oil emulsion to provide the flavor and oil and fat phase (see BIERBAUM, TABLE 3). 
Claim 15 recites that the composition has a Stevens value of at least 50 g.
Claim 16 recites that the composition is non-flowable at ambient conditions.
Claim 17 the Stevens value of the composition is greater than a sum of the Stevens value of the liquid oil of claim 1 structured with only the hardstock fat and the Stevens value of the liquid oil of claim 1 structured with only the particles of puffed maize kernel endosperm.
As to claims 15-17, BIERBAUM teaches an oil with a low-density expanded carbohydrate [0011].  This includes ground popped popcorn [0006].  BIERBAUM teaches that depending upon the characteristics of the selected expanded, low-density carbohydrate and the proportions of edible oil to expanded, low-density carbohydrate, the trans-fat replacement system can have a consistency ranging from a powder to a paste. The trans-fat replacement system preferably has a paste-like consistency when used for popcorn [0023].  Thus, it would have been obvious to one skilled in the art to use a fine grind.  Indeed, Bierbaum teaches ground popcorn and that based on the characteristics of the low density carbohydrate (ground popcorn) the resulting trans-fat replacement (oil and ground popcorn mixture) has a consistency of a powder to a paste (para [0023]).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have optimized the particle size of the ground popcorn in order to achieve the desired consistency. The carbohydrate is used to entrap fat in microwave popcorn [0003]. The particles are in amount of ground popped popcorn is 1-3% of the composition (see claim 16 of BIERBAUM and [0024]).
BIERBAUM does not teach the particle size. 

It would have been obvious to vary the particle size to less than 500um and based on the desired level of entrapment.
Neither BIERBAUM nor LOBEE teach the addition of hardstock. 
PLANK teaches that the oil can be thickened by inclusion of sufficient amounts of wax to provide the desired dimensional stability properties In still other variations, a liquid oil can be thickened with small quantities of a hardstock ingredient (e.g., about 3-8%) such as palm oil stearine.
Thus, it would have been obvious to add hardstock to the above based on the desired thickness of the mixture. This includes a synergistic structuring effect of the oil phase
As to the Stevens value, Stevens values gives an indication about the hardness (also called firmness) of a product.  It would have been obvious that the flow and hardness of a product would vary based on the amount and ratio of oil, hardstock and puffed endosperm material.  
Moreover, applicant has chosen to use parameters that cannot be measured by the Office, for the purpose of prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, as a prima facia case of obviousness has been properly established, the burden is shifted to the applicant to show that the prior art product is different.


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over BIERBAUM, LOBEE and PLANK as applied to claims 1-3, 6-9, 11-12, 15-17 above, and further in view of United States Patent Patent Application Publication No. 2014/0093636 (FITZGERALD). 
BIERBAUM and PLANK are silent as to the variety of corn.
FITZGERALD teaches Zea mays var. everta is desirable to use.  The term "popcorn" refers to corn of zea mays everta variety and thus should not be confused with other forms of corn (maize) such as flour corn (zea mays amylacea), dent corn (zea mays indentata), flint corn (zea mays indurate), sweet corn (zea mays saccharata and zea mays rugosa), or waxy corn (zea mays ceratina). As is further appreciated by those skilled in the art, kernels of corn of the zea mays everta variety have an outer pericarp structure and an interior volume that comprises an endosperm material [0017]. 
It would have been obvious to modify the reference to use zea mays everta, as FITZGERALD teaches that the term "popcorn" refers to corn of zea mays everta [0006].   

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-12 and 15-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 15/767,425 (425 application) in view of in view of United States Patent No. 8,349,342 (LOBEE).
Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the 425 application require a particular particle size. LOBEE teaches that puffed corn has a high loading capacity/entrapment capacity for oils (col. 2, lines 50-55). The particle size is less 0.33mm and can be varied based on desired loading capacity of the oil (col. 2, lines 60-65 and col. 6, 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments
Applicant's arguments filed June 10, 2021 have been fully considered but they are not persuasive.
The applicant argues that comparative examples A and B and example 1 of the present application show that a synergistic structuring effect (see para. [0108] and Table 2) results from the claimed invention.  In particular, Table 2 allegedly shows that the Stevens value of example 1 (74.0 g), in which the oil was structured with hardstock fat and particles of puffed maize kernel endosperm, was more than double the combined Stevens values of comparative examples A (not detectable) and B (36.3 g), in which the oil was structured with just hardstock (A) or with only particles of puffed maize kernel endosperm (B). Similar results of additional samples are described in paragraph [0117] and detailed in Tables 5 and 6.
However, applicant’s arguments are not commensurate in scope. Claim 1 recites that the oil phase comprises a.    liquid oil; b.    from 1 to 20 wt-% of hardstock fat with regard to the weight of the oil phase; and c.    from 0.5 to 20 wt-% with regard to the weight of the oil phase of particles of puffed maize kernel endosperm, dispersed in said oil phase, wherein upon sieving at least 80 wt% of said particles passes a sieve with apertures of 500 pm.  The composition of Example A, B Example 1 and Table 5 and 6 are much narrower in scope than the claims. Table 1  and Table 6 of the present application are shown below:

    PNG
    media_image1.png
    218
    548
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    360
    659
    media_image2.png
    Greyscale

Thus, the results are narrowly directed to a specific amount and type of hardstock and oil. In addition, the puffed and ground maize endosperm and fat phase of the Examples do not support the clamed ranges.
While Table 6 does show that as you add more hardstock and more puffed material, the stevens value goes up.   Stevens values give an indication about the hardness (also called firmness) of a product it would have been obvious that it would vary based on the amount of hardstock and material added to oil.   Applicant has chosen to use parameters that cannot be measured by the Office, for the purpose of prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima 
The applicant also argues that primary reference, Bierbaum, provides that ground popped popcorn can be used as a carbohydrate thickener for the oil. In a preferred embodiment, 1 -3% of the ground popped popcorn is added to palm oil and the resulting composition is said to be very solid at room temperature (para. [0024]). However, Bierbaum lacks the required particle size and hardstock fat (Official Action, pages 3 and 4). The applicant argues that neither Plank nor Lobee would have given the ordinarily skilled artisan any hint or indication that hardstock fat and requisitely sized particles of puffed maize kernel endosperm could be combined to produce a synergistic structuring effect of Bierbaum’s oil phase.
The applicant argues that Plank is mainly concerned with thickening a liquid oil fat component and primarily employs a starch based or carbohydrate oil thickening ingredient, especially a cyclodextrin thickening agent, to achieve such an effect; though in one variation, the liquid oil is thickened with small quantities of a hardstock ingredient (e.g., about 3-8%) such as palm oil stearine.  Lobee describes puffed popcorn starch containing powder with general particle size, but not the specific range claimed.  The applicant also argues that that the thickening of a liquid, as suggested by Plank, is distinct from structuring of a liquid oil phase, which an ordinarily skilled person in the art would readily understand. For thickening, a thickening agent or thickener (e.g., gelatinized starch, xanthan gum) is essentially dissolved in the medium it thickens and is utilized to increase the viscosity of the liquid without substantially changing its other properties. In contrast, structuring of an (edible) 
However, Bierbaum does discuss the grinding of popcorn and the broadest claims only require that 80wt% of the particles pass a sieve with apertures of 500 urn. However, Lobee does teach the claimed particle size. As to claims 4 and 5, Lobee teaches that puffed corn has a high loading capacity/entrapment capacity for oils (col. 2, lines 50-55). The particle size is less 0.33 mm and can be varied based on desired loading capacity of the oil (col. 2, lines 60-65 and col. 6, lines 45-55). Contrary to the assertions of the applicant, Lobee does not teach away from the claimed invention. The applicant cites that the Examples as teaching larger particle sizes. However, this disregards the broadest teachings of Lobee and the overall concept of reducing the particle size to facilitate entrapment.
Furthermore, while applicant argues that Plank’s teaching of using small quantities of hardstock ingredients to thicken a liquid oil is thus not equatable to structuring of a liquid oil phase.  PLANK teaches that the oil can be thickened by inclusion of sufficient amounts of wax to provide the desired dimensional stability properties. In still other variations, a liquid oil can be thickened with small quantities of a hardstock ingredient (e.g., about 3-8%) such as palm oil stearine.  The fact remains that PLANK teaches adding hardstock in the claimed amounts to thicken/structure an oil. The claims do not limit the structurant that applicant argues is the distinguishing feature. Again, applicant’s arguments are commensurate in scope with the breadth of the claims.  
The applicant also argues the Official Action has seemingly failed to consider the teachings of the applied references in their entirety. In particular, Bierbaum states that it is concerned with reducing or eliminating the fat (saturated fats and trans fats) in popcorn products. Adding or substituting in 
However, [0016] of Bierbaum discusses “reduced” amounts.  Presumably some amount of trans fat is allowed. It is also noted that the breadth of claims include as little as 1% of hardstock. PLANK teaches that the oil can be thickened by inclusion of sufficient amounts of wax to provide the desired dimensional stability properties. In still other variations, a liquid oil can be thickened with small quantities of a hardstock ingredient (e.g., about 3-8%).  Thus, both Bierbaum and Plank allow for small amounts.  
The applicant also argues that Fitzgerald concerns methods of making partially popped popcorn and fails to disclose or reasonably suggest at least a hardstock fat and the particles of puffed maize kernel endosperm as required by claim 1. Accordingly, Fitzgerald cannot remedy the aforementioned deficiencies of Bierbaum, Plank, and Lobee.
However, the rejection of Bierbaum, Plank and Lobee is proper for the reasons noted above. 
The applicant requests to defer the filing of a terminal disclaimer in compliance with the provisions of 37 CFR § 1.321 until such time that the present application or at least subject-matter therein is indicated to be allowable. The double patenting rejection is maintained but applicant’s request is noted. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                                         
/AMBER R ORLANDO/Supervisory Patent Examiner, Art Unit 1791